Citation Nr: 1511864	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-16 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for depression.  

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4.  Entitlement to a rating in excess of 10 percent for residual scarring from a left inguinal hernia.

5.  Entitlement to a rating in excess of 10 percent for residual scarring from a right inguinal hernia.

6.  Entitlement to increases in the ratings for a left eyebrow scar, currently assigned "staged" ratings of 0 percent prior to February 8, 2013, and 10 percent from that date.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to January 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Atlanta, Georgia RO in July 2008 (which denied a request to reopen a claim for service connection for depression), September 2008 (which denied service connection for bilateral hearing loss and tinnitus), June 2010 (which granted service connection for residual scarring from inguinal hernias on the left and right, rated 10 percent each, effective October 13, 2008), and September 2011 (which granted service connection for left eyebrow scar, rated 0 percent, effective February 7, 2011).  An interim [September 2013] rating decision granted a 10 percent rating for tender left eyebrow scar, effective February 8, 2013.  In January 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.

The issues of service connection for depression (on de novo review), and increased ratings for residual scarring from left and right inguinal hernias, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed August 2002 rating decision denied the Veteran's claim of service connection for depression, based essentially on findings that the STRs did not show treatment for a mental illness, and the post-service treatment records showed no evidence of treatment for a mental disorder.  No new and material evidence was received within one year of the decision.

2.  Evidence received since the August 2002 rating decision includes the Veteran's sworn testimony that his depression began in service and led him to attempt suicide, and he first sought treatment for depression after service in about 1989 when he learned about VA, although he had experienced problems with depression at times since his separation from service in 1970; relates to an unestablished fact necessary to substantiate the claim of service connection for depression; and raises a reasonable possibility of substantiating such claim.

3.  It is reasonably shown that the Veteran has bilateral hearing loss that is causally related to his active duty service.  

4.  It is reasonably shown that the Veteran has tinnitus that is causally related to his active duty service.

5.  Prior to February 8, 2013, the Veteran's left eyebrow scar was not shown to display any characteristic of disfigurement, including being 5 or more inches in length or at least one quarter inch wide, elevation or depression of the scar on palpation, adherence to underlying tissue, hypo- or hyper-pigmentation in an area exceeding six square inches, abnormal skin texture exceeding six square inches, missing underlying soft tissue in an area exceeding six square inches, or indurated and inflexible skin in an area exceeding six square inches; it was not unstable or painful; and it was not shown to cause any limitation of function..

6.  From February 8, 2013, the Veteran's left eyebrow scar is not shown to result in visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for depression may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  Ratings for the Veteran's left eyebrow scar in excess of 0 percent prior to February 8, 2013, and/or in excess of 10 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7800, 7804, 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in August 2007 and May 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The claims on appeal were most recently readjudicated in March 2010 and September 2013 statements of the case.  

As the September 2011 rating decision on appeal granted service connection for left eyebrow scar and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

At the January 2015 Travel Board hearing, the undersigned advised the Veteran of what type of evidence was still needed to reopen his depression claim, as well as what evidence was needed to substantiate his claims pertaining to hearing loss, tinnitus, and the ratings for his service connected scars.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA audiological examinations in August 2008 and March 2015, and VA scar examinations in June 2011 and February 2013.  As will be discussed in greater detail below, the Board finds these reports of examination to be adequate for rating purposes, as each reflects a thorough review of the record, physical and audiological examinations including all necessary findings, and medical opinions with adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  That is, these examinations, in the Board's judgment, show a thorough consideration of the disabilities in appellate status and provide the necessary information to adjudicate these claims.  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Inasmuch as the benefit claimed pertaining to depression (reopening the claim of service connection) is being granted, and service connection for bilateral hearing loss and tinnitus is being granted, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.  

The Board notes that the claims file contains a January 2000 Social Security Administration (SSA) letter indicating that the Veteran was found to be entitled to disability benefits due to disability beginning in April 1999.  Although the complete records have not been requested from SSA, a review of the claims file reveals that the Veteran is receiving benefits due to a back disability, which he has also reported was the basis for his retirement in 1999.  As no claim regarding a back disability is before the Board, and the records would therefore not be pertinent to any of the matters on appeal, a remand to obtain the SSA records is not necessary.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Whether new and material evidence has been received to reopen a claim of service connection for depression

An August 2002 rating decision denied the Veteran service connection for depression, based essentially on findings that the STRs did not show treatment for a mental illness, and the post-service treatment records showed no evidence of treatment for a mental disorder.  No new and material evidence was submitted within one year following the decision.  

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities, such as organic diseases of the nervous system (including sensorineural hearing loss) and psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The evidence of record at the time of the August 2002 rating decision included the Veteran's STRs, VA treatment records, and lay statements from the Veteran.  

The Veteran's STRs reflect that he was hospitalized for 5 days in September 1967 at the Naval Hospital in Jacksonville for acute situational reaction.  He had acted drunk the night before his admission, and he was found sleeping under his car and brought to the dispensary, where he was evaluated by a medical officer and referred to the hospital; a psychologist diagnosed anxiety reaction and advised admission.  The Veteran denied taking any pills but admitted to not having slept for 3 weeks; he was treated for hyperventilation.  On his third day of treatment, he admitted to taking a bottle of Dexedrine and stated that he would be okay if he could get out of the Navy; two days later, he stated that he wished to return to active duty, and he was discharged to duty the following day with the impression of recovered acute situational reaction.  

In January 1970, the Veteran was evaluated because he stated he would commit suicide if he did not get out of service; he was angry because his discharge based on obesity was not processed favorably.  A review of his recent records indicated he was having increased difficulty because of his obesity and smoking habits meeting the physical and mental requirements for military life.  The diagnosis was emotionally unstable personality with passive-aggressive traits, severe.  The examiner opined that, although the Veteran was indeed capable of carrying out suicidal gestures, this was not a manifestation of depression but of his willful effort to manipulate and coerce his military environment in providing him with a discharge; the examiner opined that the Veteran's suicidal thoughts were his passive-aggressive way of getting back, angering and frightening those around him with whom he was angry and whom he resented.  The examiner opined that the Veteran's personality warranted administrative separation, however any self-destructive acts were a product of purposeful conscious behavior and not a product of mental illness, and should be handled through standard disciplinary channels.  The examiner opined that the Veteran was not mentally ill and was responsible for his behavior; he had a longstanding dually diagnosed character and behavior disorder which did not require, and would not benefit from, psychiatric hospitalization.  The examiner opined that the Veteran had made a poor adjustment to the demands of military service and recommended that the Veteran be processed for an administrative discharge by reason of unsuitability without further recourse to psychiatric evaluation, hospitalization or medical survey boards.  On January 1970 service discharge examination, psychiatric findings were normal on clinical evaluation.

In a December 2001 statement, the Veteran stated that he was hospitalized for depression in 1967 at Jacksonville Naval Air Station, and he was discharged from the Navy due to depression.

On July 2002 VA treatment, the Veteran reported that he had been experiencing loss of interest in life over the past 4 to 5 years, in addition to sleeping 15 hours per day, having poor concentration, and socializing little with others.  He was started on a SSRI medication by his primary care provider and was previously not on medications for many years.  He reported a history of being electrocuted while in Alaska and being treated for depression while in the military.  He reported a suicidal gesture with pills and alcohol in 1967, and an attempt to hang himself in 1996.  The assessment was depression by history.

Evidence received since the August 2002 rating decision includes consists essentially of VA treatment records, as well as lay statements and hearing testimony, indicating that the Veteran has a longstanding history of depression which he maintains began during service.  

In an April 2010 statement, the Veteran stated that he attempted suicide with pills and alcohol in 1967 (while he was in service) and woke up at the Jacksonville Naval Air Station hospital three days later; he stated that he spent about a week in the psychiatric ward.  He stated that he also attempted suicide in 1970, when he was a Seebee in California; he stated that he was sent to see a psychiatrist in San Diego who recommended he be discharged from service.

Additional VA treatment records through 2015 reflect that the Veteran has been treated for depression, not otherwise specified, at the Lake City VA mental health clinic since 2002 and note his continuing difficulties with depression.  There is no additional information in these records regarding date of onset or etiology of the disability.

At the January 2015 Board hearing, the Veteran testified that his depression began when he was in Atka, Alaska, a small island with very few people; he was stationed there for one miserable year.  He was next stationed in Brunswick, Georgia, at which time he attempted to commit suicide and was hospitalized at Jacksonville Naval Air Station for a few days; this occurred in 1967 or 1968.  He testified that he first sought treatment for depression after service in about 1989, when he first learned about VA, although he had experienced problems with depression at times since his separation from service in 1970.  He began treatment in Lake City, Florida in 1989, and then continued in Denver, Colorado in 1992, before returning to Lake City, where he now seeks VA treatment for depression every three months. 

Because service connection for depression was denied in August 2002 based on findings that the STRs did not show treatment for a mental illness, and the post-service treatment records showed no evidence of treatment for a mental disorder, for evidence to be new and material in this matter, it would have to relate to such findings.  38 U.S.C.A. §§ 1110, 1131. 

The VA treatment records reflecting current diagnosis of depression is new and is material evidence.  Consequently, the Veteran has offered evidence which relates to an unestablished fact necessary to substantiate the claim of service connection for depression, and raises a reasonable possibility of substantiating the claim.  It is now well-established that the standard for reopening is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim of service connection for depression may be reopened.

Service connection for bilateral hearing loss and tinnitus

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted by the Court: 

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385. ...  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for disability under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes. 

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Board preliminarily notes that there is no controversy in this case with regard to whether the Veteran currently suffers from bilateral hearing loss disability for VA purposes.  The evidence, including August 2008 and March 2015 VA examination reports, shows that the Veteran's bilateral hearing loss meets the criteria to be considered hearing loss disability for VA purposes.

The Veteran's STRs are silent for any complaints, treatment, findings, or diagnosis of hearing loss or tinnitus.  On January 1963 service enlistment examination, a whispered voice test revealed hearing within normal limits (15/15).  On January 1970 service discharge examination, a whispered voice test revealed hearing within normal limits (15/15).  The service personnel records reflect that the Veteran's MOS in service was boatswain's mate, thus exposure to acoustic trauma is conceded.

VA treatment records from August 1992 reflect assessments of progressive bilateral sensorineural hearing loss over many years and reports of tinnitus.

On October 2006 VA treatment, the Veteran complained of gradually decreasing hearing in both ears with associated communication problems.  He described difficulty hearing and understanding speech in most listening situations, including while watching television and while using the telephone.  He reported increased difficulty when in background noise or when more than one person is speaking.  He reported a positive history of military noise exposure and occupational noise exposure, and he denied any recreational noise exposure.  The assessments included mild sloping to profound sensorineural hearing loss in the right ear and mild sloping to severe sensorineural hearing loss in the left ear.  

In a September 2007 statement, the Veteran stated that he spent three years aboard a ship in the Navy and was exposed to loud noises as a helmsman and from the heavy duty equipment.

On August 2008 VA examination, the examiner noted that whispered voice tests administered on the Veteran's enlistment, re-enlistment, and discharge exams all showed normal hearing, and an August 1992 audiogram showed a sloping high frequency sensorineural hearing loss bilaterally.  The Veteran complained of a bilateral progressive hearing loss that he claimed began before 1970.  He cited conversation as his situation of greatest difficulty, with the loss reportedly leading to misunderstanding in day to day living.  The Veteran gave a history of being a crane operator during 1963 and 1964 with daily unprotected exposure to the diesel motor located immediately behind him and daily unprotected exposure to electric motors and hydraulic pumps.  He reportedly was a heavy equipment operator in the Sea Bees for four years without the benefit of hearing protection.  He reported that as a civilian he worked as a truck driver on and off for ten years without the benefit of hearing protection.  He denied a history of recreational noise exposure.  He reported a bilateral progressive ringing subjective tinnitus that he stated began while he served in the Navy.  He reported that the tinnitus occurs four or five times a week and lasts thirty to forty minutes.  

Audiometric findings indicated pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
Right 
40
55
70
75
100
Left
40
45
70
75
75

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and 82 percent in the left ear.  The diagnosis was sloping sensorineural hearing loss bilaterally.  The examiner noted that normal whispered voice tests are not reliable evidence either for high-frequency hearing loss or for normal hearing.  The examiner opined that, taken together with no documentation of a complaint of, diagnosis of, or treatment for, hearing loss while in service, the first documentation of a hearing loss more than twenty years post separation from service, the initiation of a claim for service connected hearing loss more than thirty-five years post separation from service, and a history of civilian occupational noise exposure without benefit of hearing protection, the Veteran's current hearing loss is not as likely as not a result of military service.  The examiner noted the Veteran's positive history for hypertension and diabetes (factors potentially contributory to tinnitus) and, combined with the other cited factors, opined that the Veteran's claimed tinnitus is not at least as likely as not a result of military service.

In a June 2011 statement, the Veteran stated that when he came back from leave in 1964, his ears were ringing so badly that they hurt, and this was the beginning of his hearing loss and tinnitus.

At the January 2015 hearing, the Veteran testified that he was a crane operator and worked around heavy equipment, including bulldozers and jackhammers, for all of his seven years in service, without the use of hearing protection.  He testified that he noticed his difficulty hearing in service and went to sick bay for his hearing loss and tinnitus in about 1964.  He testified that he worked as a truck driver for ten years after service with no noise exposure as the truck cabs are soundproof.  He testified that he wears VA-issued hearing aids.  He testified that he noticed ringing in his ears at the same time that he noticed hearing loss, while he was in service, and it has continued since that time.  He testified that he cannot sleep without a radio or television on to distract him from the ringing.

On March 2015 VA examination, the Veteran reported that for years he could not understand people and had to guess at what they were saying.  He reported that his tinnitus started before he got out of the military.  Audiometric findings indicated pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
Right 
55
65
90
95
105+
Left
60
60
85
95
100

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and 76 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss is at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The examiner noted that both the Veteran's January 1963 service entrance exam and his January 1970 service separation exam revealed hearing within normal limits in both ears per whispered voice tests.  The examiner opined, however, that normal findings on whispered voice tests cannot be considered as evidence of normal hearing because they are insensitive to high frequency hearing loss, and noted that no audiometric data was available in the Veteran's [service] records.  The examiner noted that the Veteran's MOS has a high probability of hazardous noise exposure.  The examiner stated that the Veteran's hearing loss did not exist prior to service.  Regarding tinnitus, the examiner opined that the Veteran's tinnitus is at least as likely as not (50 percent probability or greater) a symptoms associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The examiner opined that the Veteran's tinnitus is at least as likely as not (50 percent probability or greater) caused by or a result of military noise exposure.  The examiner noted again that the Veteran's MOS has a high probability of hazardous noise exposure, and tinnitus is a known symptom of hazardous noise exposure.

In the Board's view, although there is a generally negative etiology opinion apparently expressed in the August 2008 VA examination report, the Board finds that the sum of the evidence is essentially in a state of equipoise with regard to the claims on appeal.  The most negative evidence, the August 2008 VA examination report, ascribed probative weight to the whisper testing used on service entry and separation, even though no audiometric testing was conducted.  The report also noted that the first documentation of the Veteran's hearing loss was more than 20 years after service and the initiation of a claim for service connected hearing loss was more than 35 years after service; the report further noted that the Veteran had a history of civilian occupational noise exposure without benefit of hearing protection, although the Veteran has since testified to the contrary.  In the Board's view, such findings are to be assigned minimal probative weight without further explanation.  

The Board notes that the evidentiary picture in this case includes noteworthy positive evidence supporting the Veteran's claims.  The Veteran is shown to have served in a capacity involving significant acoustic trauma.  The August 2008 VA examination report, despite expressing an apparently negative etiology opinion, appears to indicate that the Veteran was indeed subject to significant in-service noise exposure.  The Veteran is competent to further testify that he recalls experiencing tinnitus during service. 

The Board acknowledges that not all of the evidence is supportive of the claims, and the determination of entitlement to service connection in this case is not altogether clear.  However, in reviewing the overall evidence in this case, the Board believes that the positive evidence is at least in a state of equipoise with the negative evidence on the question of whether the Veteran's hearing loss is causally related to service.  In such a case, applicable law gives the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  Service connection is therefore warranted for bilateral hearing loss.

Turning to the tinnitus issue, it is not in dispute that the Veteran has tinnitus as the diagnosis of tinnitus is established based on subjective complaints (and generally is incapable of objective verification), and no medical provider has contested (and the Board finds no reason to question) the Veteran's reports that he has tinnitus.  

The Veteran is competent to report that he experienced tinnitus during service and currently experiences tinnitus.  The Board does not find that the evidence in this case raises any compelling reason to find the Veteran's testimony and other statements concerning tinnitus to be non-credible.  In light of the etiology opinion in the March 2015 VA examiner's report linking current tinnitus to hearing loss, and in light of the fact that the Board finds that service connection is warranted for bilateral hearing loss based upon the in-service noise exposure, the Board believes that the positive evidence is at least in a state of equipoise with the negative evidence on the question of whether the Veteran's tinnitus is causally related to the same acoustic trauma during service.  In such a case, applicable law gives the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  Service connection is therefore warranted for tinnitus. 

Increased ratings for left eyebrow scar

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Scars of the head, face or neck are rated by application of Codes 7800 through 7805.  Under Code 7800, a 10 percent rating is warranted for scars of the head, face, or neck with one of the following characteristics of disfigurement: scar 5 or more inches in length, scar at least one-quarter inch wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, or skin indurated and inflexible in an area exceeding six square inches.  

A 30 percent rating is warranted for scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.

Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable (meaning there is a frequent loss of covering of skin over the scar) or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.

Under Code 7805, scars are evaluated for any disabling effects not considered in a rating under Codes 7800 to 7804 under an appropriate other Code.  [Codes 7801 and 7802 apply to scars not of the head, face, or neck, and therefore do not apply to this claim.]

The RO granted service connection at a noncompensable rating for left eyebrow scar in the September 2011 rating decision on appeal.  A September 2013 rating decision granted a 10 percent rating for the disability.  The Veteran contends that he merits higher ratings for the left eyebrow scar throughout the appeal period.  The claim has been characterized accordingly.

On June 2011 VA examination, the Veteran reported that the scar over his left eye was caused by an injury in service that required stitches.  He reported the scar was not painful, he did not experience skin breakdown, and he reported no other symptoms.  He experienced no functional impairment due to the scar.  On physical examination, the scar was linear and located at the left eyebrow, measuring 2.5 centimeters by 0.1 centimeter.  The scar was not painful on examination and there was no skin breakdown.  The scar was superficial with no underlying tissue damage.  There was no inflammation, edema, or keloid formation.  The scar was not disfiguring and did not limit the Veteran's motion or function.  The scar did not adhere to underlying tissue and it was level on palpation.  The scar texture was normal (not shiny, scaly, atrophic, or having any other irregularities), with no hypopigmentation or hyperpigmentation, and it was not indurated or inflexible.  There was no underlying soft tissue loss, and there was no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips, or chin.

The September 2011 rating decision on appeal granted the Veteran service connection for scar, left eyebrow, rated 0 percent, effective February 7, 2011.

On February 8, 2013 VA examination, the Veteran was noted to have one healed facial laceration scar, which he reported was intermittently painful.  The scar was not unstable (with frequent loss of covering of skin over the scar).  The scar was not both painful and unstable, and it was not due to burns.  The scar was located above the left eyebrow and measured 4 centimeters by 0.3 centimeters.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no abnormal pigmentation or texture of the head, face, or neck.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scar did not result in limitation of function and did not impact the Veteran's ability to work.  The scar was stable, with some tenderness, but otherwise without swelling, erythema, discoloration, or other abnormality.

Based on these results, a February 2013 rating decision granted an increased rating of 10 percent for the left eyebrow scar, effective February 8, 2013 (the date of the VA examination showing that the criteria for the higher rating were first met).

At the January 2015 hearing, the Veteran testified that this scar sporadically becomes painful and feels like somebody is sticking a knife in it; at these times, it is exquisitely painful to the touch.  He testified that these occasions of pain do not happen very frequently anymore, although he is unsure if that is because of the oxycodone he takes.  He testified that the scar does not swell.

VA treatment records are otherwise silent for any complaints or findings regarding the left eyebrow scar.

The findings outlined above provide evidence against this claim, clearly indicating that, prior to February 8, 2013, the criteria for a compensable rating (under any applicable criteria) were not met.  None of the above-outlined characteristics of disfigurement were noted on examination.  The left eyebrow scar was not reported to be tender or cause any impairment of function.  While the Veteran now reports the left eyebrow scar to be painful, at no time prior to the February 8, 2013 VA examination did he report the scar to be painful; indeed, on June 2011 VA examination, he reported that the scar was not painful or symptomatic.  The Board finds no factual basis for awarding a compensable rating for the Veteran's left eyebrow scar under the governing criteria prior to February 8, 2013.  38 C.F.R. § 4.7.  

At no time from February 8, 2013 is there evidence of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  There is also no evidence that the left eyebrow scar has resulted in two or three of the characteristics of disfigurement listed in the rating criteria.  On February 2013 VA examination, there was no evidence of any of the described characteristics of disfigurement.

The record does not include any evidence of a distinct period of time when the symptoms of the Veteran's left eyebrow scar exceeded what is encompassed by the 0 percent and 10 percent ratings assigned, and therefore a further "staged" increased rating is not warranted for this disability.  

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

In deciding this increased rating claim, the Board has considered the Court's holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, there is no evidence that the Veteran's service-connected left eyebrow scar had manifestations warranting increased ratings at any time during the appeal period.  

The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected left eyebrow scar fall squarely within the criteria for the 0 percent and 10 percent schedular ratings assigned.  The record does not reflect (or suggest) any symptoms/impairment of this disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.   

Finally, the record reflects that the Veteran is medically retired due to a [non-service connected] back disability, and the matter of a total rating based on unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

The appeal to reopen a claim of service connection for depression is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

A compensable rating for left eyebrow scar prior to February 8, 2013 is denied; a rating in excess of 10 percent for the left eyebrow scar for any period of time since is denied.


REMAND

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

The Veteran has identified evaluation/treatment for depression at the Lake City VA medical center beginning in 1989.  At the January 2015 Board hearing, he testified that he was unaware of VA and his ability to seek treatment until that time.  The claims file contains documents from August 1992 indicating that the Denver VA medical center requested all treatment records from the Lake City VA medical center dating from January 1989, and that the requested records were transferred to Denver in March 1992.  However, there is no indication that these treatment records from Lake City from 1989 to 1992 were ever specifically requested by the RO, and they are not available for review in the claims file.  The Board finds that an adequate records request has not been conducted, and a search for any treatment records for the Veteran from 1989 at the Lake City VA medical center is necessary.  Although many years have passed since that time and the records may no longer be available, an attempt to secure them is necessary, as reports of diagnostic studies conducted at the time are likely to include pertinent information regarding initial treatment for the disability.  Additionally, records generated by VA are constructively of record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand to acquire such VA records is necessary.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran contends that his residual scarring from left and right inguinal hernias have worsened since his most recent VA medical examination.  The most recent examination was in April 2010 (nearly five years ago), and the Veteran maintains that his scars have worsened since that time.  At the January 2015 hearing, he testified that the scars break open into open raw sores like a cancer; the last time this happened on the right side, it was about the size of a quarter or larger.  He testified that this happens with the scars on both sides, and it is happening more frequently.  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  The Veteran alleges that the current ratings do not reflect his current symptoms of residual scarring from left and right inguinal hernias.  A contemporaneous examination is indicated.

Additionally, relevant VA evaluation or treatment records may be outstanding.  As noted above, VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action to locate and associate with the claims file any records from the Lake City VA medical center dated from 1989 to 1992, to specifically include any reports of mental health treatment.

2.  The AOJ should also secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for the disabilities at issue.  

3.  Thereafter, arrange for the Veteran to be examined by an appropriate physician to ascertain the current severity of his residual scarring from left and right inguinal hernias.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  The examiner must include rationale with all opinions.

4.  After the any records requested in #1 and #2 are associated with the record, arrange for the Veteran to be examined by an appropriate physician to ascertain the current nature and etiology of any current psychiatric disorder.  

As to each psychiatric disability diagnosed, to include depression, NOS, is it at least as likely as not (a 50% or greater probability) that such was related to the Veteran's active duty service, to include his 5-day hospitalization in service in September 1967 for acute situational reaction? 

The Veteran's entire record should be reviewed by the examiner in connection with the examination.  The examiner must include rationale with all opinions.

5.  The AOJ should then review the record and readjudicate the claims.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


